Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 1/6/2022 has been entered.  Claims 1, 5 and 14 were amended.  Claim 2 was cancelled.  Claims 20, 25-33, 36, 41-44, 46 and 57 are withdrawn.  Claims 1, 5-7, 9, 10, 12 and 14 are under examination.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, 9, 10, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites component c. as optionally further comprising one or more microbial metabolites; an agronomic carrier; and a planting medium” which is unclear.  It is unclear if the agronomic carrier and the planting medium are optional ingredients or if the ingredients constitute components d. and e. which are not separately listed.
Claims 6, 9, 10, 12 and 14 are rejection for depending on rejected base claim 1. 

New Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 5, 7, 9, 10 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Deng (CN 105130577 machine translation; published December 9, 2015) in view of Harman et al. (US 9,249, 061; prior published as US 2014/0323297 on October 30, 2014) in further view of Johnson (US 2013/0276493; October 24, 2013).
Applicant’s Invention
Applicant claims a composition consisting of a) a single microbial agent consisting of Trichoderma gamsii NRRL B50520, b) an agronomic adjuvant mediator selected from humic acid, fulvic acid, a yeast extract and mixtures thereof, wherein the adjuvant mediator does not naturally occur in combination with the microbial agent; and c) optionally further comprising one or more microbial metabolites selected from which increase beneficial plant attributes selected from plant growth, yield, root development, resistance to abiotic stress, etc. and b) an agronomic mediator selected from a nutrient source.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 1, 5, 7, 9, 10 and 12 Deng et al. teaches a nutrient soil consisting of Trichoderma and adding humic acid.  Other components include nutrient elements (planting medium) and the component is formulated as granules (agronomic mediator) by granulation (abstract).  The formulations act as a supplement to soil and improve plant health (abstract).

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Deng et al. does not teach the specific name Trichoderma gamsii (NRRL B-50520).  It is for this reason that Harman et al. and Johnson are joined.
Harman et al. disclose a fertilizer comprising at least one microbe selected from Trichoderma viride (NRRL B-50520) to enhance plant growth and a plant substrate (abstract).  The Trichoderma strains enhance plant growth, increase root growth and plant enhancement which includes increased yields (column 4, line 59 through column 5, line 4; column 14, lines 17-20).  The fungi exhibit increased resistance to abiotic stresses such as drought, salt (salinity) and temperature and can be mixed to prepare granules or liquid suspensions with soil or potting mix which include humus, manure, compost and other medium (column 7, lines 49-65; limitation of claims 1, 7, 9 and 10).  The fertilizer further comprises  nutrient sources which include soluble nitrogen proteins from fish, shrimp and shellfish extracts, urea, nitrate and ammonium salts, sodium, phosphorous, potassium, calcium, magnesium, sulfur, manganese, iron, copper, boron and other micro- and macro-nutrients (column 9, lines 44-67; column 19, lines 25-55).  The fertilizers include additives which act as nematicides, insecticides and fungicides (column 10, lines 42-49).  The formulations which are granules are prepared by adding water to powder to produce a slurry, adding gelatin and forming particles which are further coated with the Trichoderma strains (Example 3; limitation of claims 2, 5 and 7).  Formulations comprising granules coated with NRRL-50520, a supplemental microbe of the Trichoderma species and adjuvants include nitrogen protein from fish meals, shellfish and compost extracts, urea, sodium, phosphorous, potassium, calcium, boron, copper, growing media are disclosed. (claims 1-13).  
Johnson disclose compositions comprising Trichoderma virens which are used to colonize plant roots (abstract).  The compositions comprise a nutrient compound along with the fungus component and a bacterium, preferably Bacillus amyloliquefaciens [0036-37].  The soil is improved when Trichoderma virens fungus or another calcium solubilizing fungus is used [0038].  The other Trichoderma species which have similar characteristics of solubilizing calcium include Trichoderma gamsii [0064].

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Deng, Harman et al. and Johnson are drawn to methods of enhancing plant growth with Trichoderma.  Therefore, it would have been prima facie obvious to one of ordinary skill at the time of invention to combine the teachings of Deng, Harman et al. and Johnson to further include the species Trichoderma gamsii (NRRL B-50520) with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to substitute Trichoderma gamsii because Harman and Johnson teach that both of the Trichoderma species have similar properties because both aid in solubilizing calcium in the soil.  Therefore, one of ordinary skill in the art would have been motivated to formulate a composition comprising Trichoderma gamsii (NRRL B-50520) along with the nutrient calcium because the fungus aids in supplying calcium to the soil of the plant and the species appear to be the same deposit.  

Claim 6 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Deng (CN 105130577 machine translation; published December 9, 2015) in view of Harman et al. (US 9,249, 061; prior published as US 2014/0323297 on October 30, 2014) in further view of Johnson (US 2013/0276493; October 24, 2013), as applied to claims 1, 5, 7, 9, 10 and 12, in further view of Hung et al. (Fungal Volatile Organic Compounds and their Effects on Seed Germination and Plant Growth in Arabidopsis Thaliana, January 2014).
Applicant’s Invention
Applicant claims a composition comprising a) one or more microbial agents which increase beneficial plant attributes selected from plant growth, yield, root development, resistance to abiotic stress, etc. and b) an agronomic mediator selected from an adjuvant.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Deng, Harman et al. and Johnson are addressed in the previous 103 rejection.  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Deng, Harman et al. and Johnson do not teach further adding 1-octen-3-ol.  It is for this reason that Hung is joined.
Hung teaches that Trichoderma was known to be used to improve plant growth and gives off gaseous emanations of volatile organic compounds (VOC) that exhibit biological activity (page 3, paragraph 2).  One particular VOC is 1-octen-3-ol, mushroom alcohol, with is associated with the odor of mushrooms functions as a signaling agent in insect attraction (page 4, paragraph 1; page 14, paragraph 2).  Additionally, low concentrations of 1-octen-3-ol induced conidiation in fungal colony formation (page 26, paragraph 1).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Deng, Harman et al. and Johnson and Hung et al. are drawn to methods of enhancing plant growth with Trichoderma.  Therefore, it would have been prima facie obvious to one of ordinary skill at the time of invention to combine the teachings of Deng, Harman et al. and Johnson and Hung to further add 1-octen-3-ol with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to add 1-octen-3-ol to the composition because Hung teaches that the compound is known to aid in insect attraction and induce conidiation in fungal colonies.  


Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/ALI SOROUSH/         Primary Examiner, Art Unit 1617